DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/13/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the application
Receipt of Applicant’s claim amendments and remarks filed on 11/13/2020 are acknowledged.  
The examiner also noted and acknowledges applicants change of previously claimed “composition” invention to “an aerosol device” comprising previously claimed composition. Accordingly, the previous Claim Objections and 101 and 103 rejection have been withdrawn. 
However, a new ground(s) of rejection is made to address claim amendments, given that different interpretation of the previously applied references, newly found prior art and provides an explanation of the rejection.  
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
I. Claims 1-4, 7, 15-19, 21-22, 25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over “applicants acknowledged art” or Waldrep et al (Current Drug Delivery, 2008, 5, 114-119) in view of Pivetti et al (US 2011/0003733 A1) in view of Schachtrup et al (Biochimica et Biophysica Acta, 2008, 1781, 314-320), Kimura et al (Nephrol Dial Transplant, 2008, 23:2496-2503), Johansson et al (EP 2644619 A1; herein after Johansson’2013), Notter et al (US 2015/0125515 A1; herein after Notter’2015), Notter et al (US 2010/0055164 A1; herein after Notter’2010) and Johansson et al (J Appl Physiol, 2003, 95, 2055-2069; herein after Johansson’2003).   
For claim 1: 
The claim is drawn to an aerosol delivery device comprising inhaler or nebulizer, wherein inhaler or nebulizer is loaded with the recited composition. For discussion purpose, the claim is split into (i) aerosol delivery device and (ii) composition and addressed separately, and why the combination is obvious is addressed at the end of the rejection.  
So, the new limitation “aerosol delivery device” is addressed below with applicants acknowledged Mesh nebulizers in the specification in the paragraphs [0096]-[0099] or the cited Waldrep et al (Current Drug Delivery, 2008, 5, 114-119).  The “composition” limitation is already addressed in the previously made 103 rejection and appended the same in this rejection. 
With regard to “aerosol delivery device”, applicants already acknowledged in their specification, which states that “One suitable mesh nebulizer for the composition described herein is the Aeroneb (Aerogen, Galway, Ireland) nebulizers which can be used for both spontaneously breathing and ventilator-dependent patients” [see 0099]. 

Waldrep et al teach advanced nebulizer designs employing vibrating mesh/aperture plate technologies for aerosol generation and their advantages in drug delivery [see abstract]. In addition, Waldrep et al also teaches aeroneb aerosol generators and their advantages in pulmonary drug delivery systems [see section Nektar’s aeroneb aerosol generators in pages 115-116 and Fig.2]. 
With regard to composition, Pivetti et al teach a composition comprising reconstituted pulmonary surfactant peptides and phospholipids, which are suitable for the prophylaxis and/or treatment of respiratory distress syndrome (RDS) and other respiratory disorders. 
Pivetti et al fails to teach a PPAR gamma agonist in their disclosure. However, this is cured by Schachtrup et al.
Schachtrup et al teach activation of PPAR gamma reverses a defect of surfactant synthesis in mice lacking two types of fatty acid binding proteins, wherein PPAR gamma agonist is pioglitazone and further teach that surfactant deficiency is a major pathophysiological reason of the neonatal respiratory distress syndrome (RDS) and for the development of acute respiratory distress syndrome (ARDS) and the treatment with pioglitazone could be beneficial. [See abstract and section 4.3].
Kimura et al teach a natural PPAR gamma agonist, viz., 15-deoxy-delta 12, 14-prostaglandin J2, as an enhancer of PAI-1 in human proximal renal tubular cells under hypoxic and inflammatory conditions [see abstract].
The combination of above prior art reads applicants claimed composition. A skilled person in the art would be motivated to include PPAR gamma agonist in the composition of Pivetti et al, because its mode of action is different but has same effect as that of surfactant proteins, and so that to find any synergistic effects in combinations. 
In addition, a skilled person in the art would also be motivated to include the composition into the aerosol delivery device, because of its advantages as evidenced from the cited art, specifically its effectiveness in treating respiratory diseases, and therefore a skilled person in the art would be motivated to include the composition in the device. Note that the motivation to combine composition with the device can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose, please see MPEP 2144.07.
For claims 2-4 and 7:
Schachtrup et al teach PPAR gamma agonist, viz., pioglitazone [see abstract]. Kimura et al teach a natural PPAR gamma agonist, viz., 15-deoxy-delta 12, 14-prostaglandin J2 [see abstract].
For claim 15:
Pivetti et al further teach that the reconstituted surfactant comprises the sequences, IPSSPVHLKRLKLLLLLLLLILLLILGALLLGL (SEQ ID NO:1) and CWLCRALIKRIQALIPKGGRLLPQLVCRLVLRCS (SEQ ID NO:2), wherein SEQ ID NO: 2 has PKGG as a turn. 
The SEQ ID NO:2 can be structured and analyzed as follows:
{CWLCRALIKRIQALI}-PKGG-(RLLPQLVCRLVLRCS)
For the discussion purpose, in the above sequence, the sequence within the { } equivalent to applicants first fragment, PKGG is a turn and sequence within the ( ) equivalent to applicants second fragment. The underlined amino acids are either applicants X or Z.
Pivetti et al and instant claim is that Pivetti et al fail to teach applicants’ limitations, specifically wherein (a) X is any amino acid but at least one amino acid at the X positions is not cysteine, or (b) Z is any amino acid but at least one amino acid at the Z positions is not methionine. 
The above difference can be cured from the teaching of the following prior art:
Johansson’2013 teaches the following peptides:

    PNG
    media_image1.png
    351
    487
    media_image1.png
    Greyscale
[see page 13].
In the above table, the peptides, 1bAA, 0 AAAA, 1a LL and 1b LL fall within the scope of applicants’ claimed surfactant peptide, which is first fragment, turn and second fragment. A skilled person in the art would be motivated to pick up these peptides, because listed peptides are known as surfactant peptides. For example, KL4 peptide shows activity in infants with RDS [as evidenced from Cochrane et al, Am J Respir Crit Care Med, 1996 Jan, 153(1):404-10] and use of SP-B and SP-C peptides in the treatment of RDS [as evidenced from Almlen et al, Neonatology, 2010, 98, 91-99]. 
For claims 16-18:
Johansson’2013 teaches turn, viz., PKGG in their sequences [see sequences in page 13], and the sequence left to PKGG is interpreted as applicants’ first fragment and the sequence right to PKGG is interpreted as applicants’ second fragment. With regard to salt bridge, the amino acids are identical, and so the salt bridge can be expected, absent evidence to the contrary. 
For claim 19:
Notter’2015 teaches DATK as a turn sequence [see Table 1 and 2].
For claims 21 and 22:
Notter’2010 teaches a surfactant peptides, wherein the insertion sequence at the N-terminal end of the first fragment comprises FPIPLPY [see SEQ ID NO:13].
For claims 25 and 27:
The recited peptides in the teachings of Johansson’2013, viz., 1aAA, 1bAA, 0 AAAA, 1a LL and 1b LL, do not have Cys for at least one X, wherein the X is represented by A, and amino acid at the Z position is not methionine [see page 13].
For claims 31-33:
Pivetti et al further teach that phospholipids are POPC, DPPC and POPG [see 0070]. The concentrations are considered as optimizable parameters, because a skilled person in the art would determine suitable concentrations through a routine experimentation.  Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
 Johansson’2003 teaches in an analogous art, DPPC-POPC-POPG in the ratio of 68:0:20, 68:11:20 or 68:16:15 [see abstract], which overlaps with the recited range.  
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, aerosol delivery device, surfactant peptides, turn sequences, and phospholipids etc., in the composition and their use in treating RDS, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to develop alternative composition to treat RDS based on known individual compounds and their know properties.  
Second, as an alternative branch, one is motivated to apply or expand, such to test the combination of art defined individual compounds in a single composition, and its role in treating RDS, which can be used to obtain valuable information for existing field.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. Also please note that the motivation to combine composition with the device can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose, see MPEP 2144.07.
II. Claims 1-4, 7, 15-19, 21-22, 25, 27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over “applicants acknowledged art” or Waldrep et al (Current Drug Delivery, 2008, 5, 114-119) in view of Notter et al (US 2015/0125515 A1; herein after Notter’2015), Schachtrup et al (Biochimica et Biophysica Acta, 2008, 1781, 314-320), Kimura et al (Nephrol Dial Transplant, 2008, 23:2496-2503).


For claim 1:

So, the new limitation “aerosol delivery device” is addressed below with applicants acknowledged Mesh nebulizers in the specification in the paragraphs [0096]-[0099] or the cited Waldrep et al (Current Drug Delivery, 2008, 5, 114-119).  The “composition” limitation is already addressed in the previously made 103 rejection and appended the same in this rejection. 
With regard to “aerosol delivery device”, applicants already acknowledged in their specification, which states that “One suitable mesh nebulizer for the composition described herein is the Aeroneb (Aerogen, Galway, Ireland) nebulizers which can be used for both spontaneously breathing and ventilator-dependent patients” [see 0099]. 
Based on the above, the claimed ‘aerosol delivery device’ is already known in the art before the effective filing date of the applicants’ claimed invention. 
Waldrep et al teach advanced nebulizer designs employing vibrating mesh/aperture plate technologies for aerosol generation and their advantages in drug delivery [see abstract]. In addition, Waldrep et al also teaches aeroneb aerosol generators and their advantages in pulmonary drug delivery systems [see section Nektar’s aeroneb aerosol generators in pages 115-116 and Fig.2]. 
With regard to composition, Notter’2015 teach composition comprising a surface-active synthetic peptides and phospholipids [See 0025, claims 1 and 13].
Notter’2015 fails to teach a PPAR gamma agonist in their disclosure. However, this is cured by Schachtrup et al.
Schachtrup et al teach activation of PPAR gamma reverses a defect of surfactant synthesis in mice lacking two types of fatty acid binding proteins, wherein PPAR gamma agonist is pioglitazone and further teach that surfactant deficiency is a major pathophysiological reason of the neonatal respiratory distress syndrome (RDS) and for the development of acute respiratory distress syndrome (ARDS) and the treatment with pioglitazone could be beneficial. [See abstract and section 4.3].
Kimura et al teach a natural PPAR gamma agonist, viz., 15-deoxy-delta 12, 14-prostaglandin J2, as an enhancer of PAI-1 in human proximal renal tubular cells under hypoxic and inflammatory conditions [see abstract].
The combination of above prior art reads applicants claim 1. A skilled person in the art would be motivated to include PPAR gamma agonist in the composition of Pivetti et al, because its mode of action is different but has same effect as that of surfactant proteins, and so that to find any synergistic effects in combinations. 
In addition, a skilled person in the art would also be motivated to include the composition into the aerosol delivery device, because of its advantages as evidenced from the cited art, specifically its effectiveness in treating respiratory diseases, and therefore a skilled person in the art would be motivated to include the composition in the device. Note that the motivation to combine composition with the device can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose, please see MPEP 2144.07. 

For claims 2-4 and 7:
Schachtrup et al teach PPAR gamma agonist, viz., pioglitazone [see abstract]. Kimura et al teach a natural PPAR gamma agonist, viz., 15-deoxy-delta 12, 14-prostaglandin J2 [see abstract].
For claim 15:
Notter’2015 teach the following peptides:
AWLARALIKRIQALIPKGGRLLPQLVARLVLRAS and
AWLARALIKRIQALIDATKRLLPQLVARLVLRAS [see Table 2].
For claims 16-19:
Notter’2015 teaches turns, viz., PKGG and DATK [see 0033 and Table 2] and salt bridge [see 0131, 0134, 0166]. 
For claims 21 and 22:
Notter’2015 further teaches a surfactant peptides, wherein the insertion sequence at the N-terminal end of the first fragment comprises FPIPLPY [see sequences in Table 2].
For claims 25 and 27:
Notter’2015 further teach sequences, for examples, SEQ ID NO: 415 or 418, or 429 or 432, do not have Cys for at least one X, wherein the X is represented by A, and amino acid at the Z position is not methionine [see Table 2].
For claims 31-33:
Notter’2015 further teach that composition comprises phospholipids, wherein phospholipids are POPC, DPPC and POPG and their concentrations in the ratio of 5:3:2 [Fig.1 and 2 or 0023-0024]. 

Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to develop alternative composition to treat RDS based on known individual compounds and their know properties.  
Second, as an alternative branch, one is motivated to apply or expand, such to test the combination of art defined individual compounds in a single composition, and its role in treating RDS, which can be used to obtain valuable information for existing field.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, given the fact that there is always a need to target a disease or disorder differently to adopt with the constantly changing technology, without significantly altering its it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. Also note that the motivation to combine composition with the device can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose, see MPEP 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658